





EXHIBIT 10.1




[CHINA INTERNATIONAL TRAVEL SERVICE BEIJING LETTERHEAD]




TRAVEL SERVICES AGREEMENT




THIS TRAVEL SERVICES AGREEMENT ("Agreement"), is entered into as of the 8th day
of October, 2012, by and between Privileged World Travel Club, Inc., a Delaware
corporation ("Privileged"), and China International Group Travel (“CIGT”) a
division of China Travel Service Limited, a Republic of China Government
Enterprise (“CITS”).  Each of Privileged and CIGT may be referred to herein as a
“Party” and collectively as the “Parties.”




RECITALS




(A)

Privileged provides exclusive travel services to persons who elect to join the
prestigious Privileged World Travel Club (the “Privileged Travel Club”) and
international travelers bound for the United States.




(B)

CIGT is a key state-owned large corporation in China integrated with travel
service, sales of duty-free products, development and management of real estates
in tourism resorts, communications and transport, electronic commerce, and other
general services.




(C)

Privileged and CIGT desire to enter into an agreement whereby Privileged will
have the exclusive right to provide international travel related services for
Chinese citizens traveling from China to and between nine select cities in the
United States.




(D)

CIGT desires to grant such rights to Privileged, and agrees to work with
Privileged in connection with the provisions of international and US-based
travel and tourism packages pursuant to the terms and conditions of this
Agreement.




(E)

Privileged agrees to work with CIGT to provide such travel related services and
tourism packages to CIGT for such Chinese citizens, pursuant to the terms and
conditions of this Agreement.




(F)

Privileged and CIGT have determined that it is to the mutual advantage of
Privileged and CIGT to enter into this Agreement upon the terms and conditions
hereinafter set forth.




NOW THEREFORE, in consideration of the mutual covenants, promises, agreements,
representations and warranties contained in this Agreement, the Parties hereto
do hereby covenant, promise, agree, represent and warrant as follows:




1.

Exclusive Provider of Travel and Tourism Services; Cities.




(A)

As of the date of this Agreement, CIGT owns a national network with 122 CIGT
branches and sub-branch offices across the whole country to provide service
wherever people travel within China, and CIGT is seeking to expand its
international travel to select US cities.




(B)

Upon execution of this Agreement, and once the Privileged Website (defined
below) becomes operational, CIGT agrees to use the Privileged Website
exclusively, in connection with booking travel and tourism packages, and
Privileged agrees to be the exclusive provider travel and tourism packages, to
the following cities: San Francisco, California; Los Angeles, California; Las
Vegas, Nevada; Chicago, Illinois; Miami, Florida; Boston, Massachusetts; New
York, New York; New Orleans, Louisiana; and Orlando, Florida (collectively, the
“Travel Cities”).




(C)

For purposes of this Agreement, the term “Privileged Website” shall mean a
travel-related website, using proprietary reservation software, that permits the
preparation of consolidated itineraries (the “Consolidated Itineraries”) for
travel within China, through a link to TravelSky to be provided by CIGT, and for
international travel and travel within the US, including travel relating to the
Travel Cities.




2.

Term. This Agreement shall commence on execution of this Agreement, and shall
continue through December 31, 2015 (the “Original Term”), and may be renewed for
additional one (1) year periods upon written agreement by the Parties (each an
“Additional Term”).








1




--------------------------------------------------------------------------------







3.

CIGT Duties and Obligations.  Pursuant to this Agreement, CIGT agrees to do the
following:




(A)

CIGT agrees to book all travel for Chinese Citizens traveling to any one or more
of the Travel Cities (collectively, the “Covered Travelers”) through the
Privileged Website.




(B)

CIGT further agrees that it will provide to Privileged a functional link
(together with all necessary technical support for functionality) to TravelSky
Technology Limited (“TravelSky”, a Chinese State-owned enterprise and dominant
provider of IT solutions to China's air travel and tourism industries.
 Moreover, CIGT agrees to obtain all necessary and proper permission and
approval from TravelSky for use of the link on the Privileged Website.




(C)

CIGT further agrees to use the Privileged to book all domestic travel for the
Covered Travelers in connection with their travel to the Travel Cities, using
the link to TravelSky on the Privileged Website.  By way of example and not
limitation, CIGT agrees to use the Privileged Website to book travel for a
Chinese Traveler from his or her local province to Beijing or Shanghai, for
travel to one or more of the Travel Cities.




(D)

CIGT further agrees to pay for all booked travel pursuant to the terms to be
provided by Privileged in connection with applicable tour packages for the
Travel Cities.




4.

Privileged Duties and Obligations.  Pursuant to this Agreement, Privileged
agrees to do the following:




(A)

Privileged agrees to build a develop the Privileged Website, which will have the
functionality to book both domestic travel within China, through the link to
TravelSky, and international travel and travel to and between the Travel Cities,
using proprietary reservation software, and which will have the ability to
provide consolidated itineraries for both Chinese domestic travel and
international travel to and among the Travel Cities.




(B)

Through the Privileged Website, Privileged will provide consolidated itineraries
for both the Chinese domestic travel and international travel to and among the
Travel Cities by the Covered Travelers, which itineraries will include the
information for domestic travel within China, as well as international air,
US-based hotel, travel, tourism, and other package offerings, for the entire US
portion of the tour or trip by the Covered Travelers.




(C)

Privileged will work with CIGT to arrange package tours to the Travel Cities,
and will provide tour guide and assistance for such tours, pursuant to
agreements, the terms and conditions of which will be determined by the Parties.




5.

Mutual Confidential Trade Secret Obligations.




(A)

Confidential Trade Secret Information. It is understood by the Parties that CIGT
agrees that at any time including upon termination of this Agreement, it will
not, either individually, as an entity, or through or with the aid or assistance
of others, solicit, take, misappropriate, or misuse any of the property of
Privileged, such as the Privileged Web Site, marketing, bookings, any computer
data, passenger name records, notebooks, name files, data, books, records or
accounts, consolidator partner programs, vendor overrides, service fee
schedule(s), contract forms, including but not limited to this Agreement,
Privileged compensation, or other confidential information used by or in
Privileged’s business. This prohibition includes all forms of computer data.
This data is recognized by CIGT as the confidential property and information of
Privileged, whether said confidential information originated with Privileged, or
a Privileged business contact. CIGT agrees not to divert current or future
Privileged customers, sales, or business away from Privileged to any travel
agency, CIGT entity, or any other business engaged in the sale of travel
services, while still engaged in a business relationship with Privileged, and
after the termination of this Agreement.




(B)

It is understood by the Parties that Privileged agrees that at any time
including upon termination of this Agreement, it will not, either individually,
as an entity, or through or with the aid or assistance of others, solicit, take,
misappropriate, or misuse any of the property of CIGT, such as any CIGT website,
marketing, client lists, client bookings, any computer data, passenger name
records, notebooks, name files, data, books, records or accounts, consolidator
partner programs, vendor overrides, service fee schedule(s), contract forms,
including but not limited to this Agreement, CIGT compensation, or other
confidential information used by or in CIGT business. This prohibition includes
all forms of computer data. This data is recognized by Privileged as the
confidential property and information of CIGT, whether said confidential
information originated with CIGT, or a CIGT business partner.  Privileged agrees
not to divert current or future CIGT customers, sales, or business away from
CIGT to any travel agency, Privileged entity, or any other business engaged in
the sale of travel services, while still engaged in a business relationship with
CIGT, and after the termination of this Agreement.





2




--------------------------------------------------------------------------------










6.

Indemnification.




(A)

Indemnification by CIGT. Promptly upon demand, CIGT shall defend, indemnify and
hold harmless Privileged and its directors, officers, shareholders, agents and
employees (collectively, the "Privileged Indemnified Parties") against and in
respect of the following matters set forth in this Section 7(a):




(i)

Any and all liabilities, obligations, costs, expenses, losses, damages, claims
or deficiencies arising from the assertion against Privileged Indemnified
Parties or its respective successors and assigns, or any claim for the payment
or performance of any and all obligations or liabilities of CIGT, of each and
every nature whatsoever.




(ii)

Any and all liabilities, obligations, costs, expenses, losses, damages, claims
or deficiencies resulting, directly or indirectly, from any misrepresentation or
omission, breach of warranty or non-fulfillment of any covenant, condition or
agreement of CIGT contained in this Agreement or in any certificate, instrument,
agreement, guarantee or other document furnished or to be furnished to
Privileged hereunder or in connection with the transactions contemplated hereby.




(iii)

Any and all actions, suits, proceedings, demands, assessments and judgments
relating, directly or indirectly, to the foregoing, and any and all costs and
expenses reasonably incurred (including, by way of example and not limitation,
all legal and accounting fees and court costs) incidental, directly or
indirectly, to the foregoing.




(B)

Indemnification by Privileged. Promptly upon demand, Privileged shall defend,
indemnify and hold harmless CIGT and its directors, officers, shareholders,
agents and employees (collectively, the " CIGT indemnified Parties") against and
in respect of the following matters set forth in this Section 7(b):




(i)

Any and all liabilities, obligations, costs, expenses, losses, damages, claims
or deficiencies arising from the assertion against CIGT Indemnified Parties or
its respective successors and assigns, or any claim for the payment or
performance of any and all obligations or liabilities of Privileged, of each and
every nature whatsoever.




(ii)

Any and all liabilities, obligations, costs, expenses, losses, damages, claims
or deficiencies resulting, directly or indirectly, from any misrepresentation or
omission, breach of warranty or non-fulfillment of any covenant, condition or
agreement of Privileged contained in this Agreement or in any certificate,
instrument, agreement, guarantee or other document furnished or to be furnished
to CIGT hereunder or in connection with the transactions contemplated hereby.




(iii)

Any and all actions, suits, proceedings, demands, assessments and judgments
relating, directly or indirectly, to the foregoing, and any and all costs and.
expenses reasonably incurred (including, by way of example and not limitation,
all legal and accounting fees and court costs) incidental, directly or
indirectly, to the foregoing.




7.

Payments to Tax Authorities. Each Party is solely responsible for payment of all
their respective taxes required in connection with the operations of each
entity's travel agency business.




8.

 Industry Changes. In the event of industry changes affecting this Agreement,
each Party shall have the right to call for a meeting within ten (10) days to
discuss the terms of renegotiation of this Agreement.




9.

 Termination. In addition to those provisions for termination set forth above in
section 2, termination also occurs in the following instances: (1) either Party
may terminate this Agreement after twenty-four (24) hours have elapsed when
either Party has put Privileged’s right to do business with any entity in
jeopardy; (2) either Party may terminate this Agreement for any other breach of
contract under this Agreement upon ten (10) days written notice to the other
Party, during which time such breaching Party shall have the opportunity to cure
such breach, if possible and acceptable to the non-breaching Party; and (3) upon
the expiration of the Original Term, and any Additional Term.




10.

 Severability. If any provision of this agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions shall nevertheless continue in full force without being impaired or
invalid in any manner.








3




--------------------------------------------------------------------------------







11.

 Complete Agreement, Modification or Waiver. This Agreement represents the
complete understanding of the Parties. This contract may he amended after the
date, hereof, in writing, including agreements by e-mail by and between the
signed Parties. Any amendment, modification, termination or waiver shall be
binding when in writing and signed by the Party or Parties against whom the
amendment, modification, termination or waiver is sought to be enforced.




12.

 Authority. Privileged has no authority to bind, obligate, or commit CIGT by any
promise or representation. CIGT has no authority to bind, obligate, or commit
Privileged by any promise or representation.




13.

Due Organization; Good Standing; Authority of Privileged. Privileged is duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Privileged is not in breach or violation of, and the execution,
delivery and performance of this Agreement will not result in a breach or
violation of, any agreement to which it is a party.




14.

Due Organization; Good Standing; Authority of CIGT. CIGT is duly organized,
validly existing and in good standing under the laws of the Republic of China.
CIGT is not in breach or violation of, and the execution, delivery and
performance of this Agreement will not result in a breach or violation of, any
agreement to which it is a party.




15.

 Jointly Bargained Agreement and No Drafting Presumption. This Agreement
constitutes the jointly bargained agreement of the Parties, and the construction
of this Agreement shall not be altered or influenced by the fact or presumption
that one Party had a greater or lesser hand in drafting this Agreement.




16.

 Signatory's Warranty. The person who execute




17.

s this Agreement on behalf of any Party hereto expressly represents and warrants
that such company and person has full and complete authority to do so, knowing
that the other Party or Parties intend to rely solely thereon.




18.

Waiver. The waiver by either Party of a specific breach of, or default under,
this Agreement by the other Party shall not be deemed a waiver of any subsequent
breach or default.




19.

 Attorney Review. The Parties represent that they have carefully read this
Agreement and have consulted with their attorney, to the extent they deemed
appropriate.  The Parties affirmatively state that they understand the contents
of this Agreement, and sign this Agreement as their free act and deed.




20.

 Facsimiles of Signatures. The Parties acknowledge that signatures on this
Agreement and certain other documents to be delivered in connection with this
Agreement may be delivered by Facsimile in lieu of any original signature, and
the Parties agree to treat such signatures as original signatures and shell be
bound thereby.




21.

 Notices. All notices, requests, demands, consents, and other communications
which are required or may be given under this Agreement (collectively, the
"Notices") shall be in writing and shall be given either (a) by personal
delivery with a receipted copy of such delivery, (b) by certified or registered
United States mail, return receipt requested, postage prepaid, or (c) by
facsimile transmission with an original mailed by first class mail, postage
prepaid, to the following addresses:




(a)

If to Privileged:

Attn: Gregory Lykiardopoulos, Chief Executive Officer

1 Blackfield Drive

Tiburon, CA 94920

Fax: (415) 888-3271




(b)

if to CIGT, to:

Attn: Peter Zhuang, Vice President of International Division

CITS Building, No. 1 Dongdan Beidajie

Dongchen District

Beijing, China

Facsimile:                                                        







or to such other address of which written notice in accordance with this Section
shall have been provided to the other Parties. Notices may only he given in the
manner hereinabove described in this Section and shall be deemed received three
(3) days after given in such manner; provided however, that any notice sent by
facsimile shall be deemed to have been given as of the date of the transmission.





4




--------------------------------------------------------------------------------










22.

 Applicable Law. This Agreement shall be governed by, construed, interpreted and
enforced in accordance with the laws of the State of California.  The Parties
consent to the jurisdiction of the state and federal courts of the State of
California located in the County of San Francisco.




23.

Publicity. Except as required of Privileged in light of its nature as a publicly
reporting company with the US Securities and Exchange Commission, which shall be
expressly permitted by CIGT, all other notices to third parties and all other
publicity concerning the transactions contemplated by this agreement shall be
jointly planned and coordinated by and between CIGT and Privileged.




24.

 Remedies. The Parties hereto acknowledge that in the event of a breach of this
Agreement by CIGT, any claim for monetary damages hereunder may not constitute
an adequate remedy, and that it may therefore be necessary for the protection of
Privileged to carry out the terms of this Agreement to apply for the specific
performance of the provisions hereof, or to seek such other injunctive remedies
or relief as may be applicable, without the requirement of the posting of any
bond in connection therewith.




25.

Confidential. Subject to the provisions of Section 22 above, Privileged and CIGT
shall keep, or cause to be kept confidential, all information received in
connection with this Agreement.




26.

No Party Deemed Drafter. All Parties to this Agreement have had the opportunity
to consult and obtain advice of legal counsel in the negotiation and preparation
of this Agreement. Accordingly, this Agreement has been drafted on the basis of
the Parties' mutual contributions of language and the Agreement is not to be
construed against any Party as being the drafter of this Agreement.




27.

Tax Advisors. Each Party hereby acknowledges and agrees that each has been
advised and encouraged by their respective legal counsel to consult with their
own independent tax advisors regarding the taxable consequences of this
transaction.




28.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.




29.

Assignment. Each Party agrees this Agreement is not assignable without the
written consent of the other Party.




[SIGNATURE PAGE FOLLOWS.]

















5




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement, on the date first above written.

PRIVILEGED WORLD TRAVEL CLUB, INC.

a Delaware corporation













By:

/s/ Gregory Lykiardopoulos                                           

Name:

Gregory Lykiardopoulos                                                

Its:

Chief Executive Officer                                                 




CHINA INTERNATIONAL GROUP TRAVEL

a division of CHINA INTERNATIONAL TRAVEL SERVICE LIMITED

a Republic of China Government Enterprise










By:

/s/ Peter Zhuang                                                           

Name:

Peter Zhuang                                                                 

Its:

Vice President of International Division                      





6


